oOo sa HN AH HB WY bY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

EARL WASHINGTON, JR, Case No. 5:18-cv-01624-JGB (GJS)
Petitioner
ORDER ACCEPTING FINDINGS
V. AND RECOMMENDATIONS OF
UNITED STATES MAGISTRATE
MONTGOMERY, Warden, JUDGE
Respondent.

 

 

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
pleadings and other documents filed in this action, the Report and Recommendation
of United States Magistrate Judge [Dkt. 19, “Report’’], and Petitioner’s Objections
to the Report [Dkt. 20]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
72(b), the Court has conducted a de novo review of those portions of the Report to
which objections have been stated.

Having completed its review, the Court concludes that nothing in the
Objections calls into question any aspect of the Report, nor does anything in the
Objections warrant discussion. The Court accepts the findings and

recommendations set forth in the Report.

 
oOo sa HN AH HB WY bY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Accordingly, IT IS ORDERED that: (1) the Petition is DENIED; and (2)
Judgment shall be entered dismissing this action with prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

DATE: March 31, 2020

 

 

 

 

 
